UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 04-7772



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM EDWARD HINES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-02-52)


Submitted:   March 25, 2005                 Decided:   April 25, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Edward Hines, Appellant Pro Se.        N. George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Edward Hines appeals the district court’s order

granting the Government’s motion to reduce his sentence under Fed.

R. Crim. P. 35(b).   We conclude the district court did not abuse

its discretion when it granted the Government’s Rule 35(b) motion

without holding an evidentiary hearing.      See United States v.

Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995).      Accordingly, we

affirm the decision of the district court.    We also deny Hines’s

motion for bond.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                          AFFIRMED




                               - 2 -